Citation Nr: 0638291	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  99-08 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the veteran's child as a 
"helpless child" due to permanent incapacity for self-
support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran had active service from February 1945 until 
November 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's daughter, [redacted], was born in February 1979 
and attained the age of 18 in February 1997.

2.  The competent evidence of record does not establish that 
the veteran's daughter was permanently incapable of self-
support by reason of physical or mental defects at or before 
she attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's 
daughter prior to attaining the age of 18 are not met.  38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Helpless Child

The veteran contends that he is entitled to VA benefits based 
on recognition of his daughter, [redacted], as a helpless child 
for purposes of permanent incapacity for self-support prior 
to attaining the age of 18.

In order for [redacted] to be recognized as the helpless child of 
the veteran, the evidence must show that [redacted] is unmarried 
and that she was permanently incapable of self-support by 
reason of mental or physical defect prior to reaching the age 
of 18 years.  See 38 C.F.R. §§ 3.57, 3.356; Dobson v. Brown, 
4 Vet. App. 443, 445 (1996).  The issue is one of fact 
premised on competent evidence in the individual case.  38 
C.F.R. § 3.356(a), (b); Bledson v. Derwinski, 1 Vet. App. 32, 
33 (1990).  Essentially, the focus of the Board's inquiry in 
this case is on the condition of [redacted] at the time of her 
eighteenth birthday.  If the child is shown to have been 
capable of self-support at age eighteen, the Board need go no 
further.  If, however, the record reveals that she was 
permanently incapable of self-support at age eighteen, the 
Board must point to evidence that her condition changed since 
that time. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  
 
At the age of 3, [redacted] suffered a stroke leaving her with 
right handed weakness.  She complains of numbness and pain on 
her right side.  She had headaches almost daily and could not 
hold objects with her right hand due to a fixed posture of 
her hand.  [redacted] could walk without assistance, but she 
dragged her right leg when walking.  She also developed 
seizures at the age of 3.  These seizures are controlled by 
Tegretol.  See Neurological Evaluations (Aug. 1997, Nov. 
1997) (The August 1997 evaluation noted that [redacted] was able 
to continue her studies.); General Medical Report (Feb. 
1997).  An August 1996 private medical record stated that 
[redacted] was entirely dependent on the care of her parents.  A 
December 1997 Social Security disability determination noted 
that [redacted] was disabled beginning in October 1982.

However, the record also reflects that [redacted] graduated high 
school in May 1998.  See also Medical Record from Hospital 
Santa Rosa (Dec. 1996) (noting response to Tegretol treatment 
and better performance at school).  Additionally, a request 
for approval of school attendance shows that [redacted] was 
enrolled in college courses to obtain a Bachelors of Arts in 
Criminal Justice.  Her expected graduation date was May 2003.   

The Board has carefully reviewed the evidence of record and 
finds that [redacted] is not a helpless child of the veteran based 
on the finding that [redacted] was not incapable of self-support 
as of her eighteenth birthday.  The most persuasive evidence 
consists of [redacted]'s graduation from high school and 
enrollment into a college degree program and the findings 
concerning her disability prior to and shortly after turning 
age 18.  A November 1997 report of neurological examination 
provides a good picture of her disability.  This evidence 
reflects that she did have problems with her right upper and 
lower extremities; however her left side was not affected.  
Seizures were controlled by Tegretol with the last seizure 
reportedly taking place several years previously.  Mental 
status examination showed she was alert, oriented and had a 
good memory.  While she walked dragging her right leg, she 
was able to walk without assistance.  Given these findings 
plus the fact that there was no evidence of any significant 
inability to meet the academic requirements of high school, 
it is determined that the preponderance of the evidence is 
against the claim that she was incapable of self support 
prior to age 18.  

In finding that the appellant is not entitled to benefits 
under 38 C.F.R. § 3.356, the Board acknowledges the August 
1996 treatment record stating that [redacted] was entirely 
dependent on her parents as well as the Social Security 
determination.  However, the overall evidence does not 
demonstrate incapacity.  Although the Social Security 
Administration (SSA) determined that [redacted] was disabled and 
eligible for benefits, their ultimate conclusions are neither 
binding nor controlling upon VA.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  In light of these facts, the 
Board does not find the August 1996 medical statement and 
Social Security determination to be persuasive as to the 
determination of incapacity. 

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
 


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (July 2002, Feb. 2004, Aug. 2004).  As such, 
VA fulfilled its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See also Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).  In a February 2006 letter, the veteran was also 
advised of potential disability ratings and an effective date 
for any award as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the veteran in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the claimant.


ORDER

Entitlement to recognition of the veteran's child as a 
"helpless child" due to permanent incapacity for self-
support before attaining the age of 18 years is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


